 omim
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                       -X
AUTOMOTIVE FINANCE CORPORATION,
                                                                                                 F

                               Plaintiff,                    I6-CV-2027(CBA)(SMG)

                                                            DEFENDANT KELLEY A.
                                                            RAPHAEL'S RESPONSE TO
KELLEY ANDREE RAPHAEL                                       PLAINTIFF'S BRIEF IN
and AUTOSOURCE I, INC.,                                     OPPOSITION TO APPLICATION
                                                            TO VACATE DEFAULT
                               Defendants.                  JUDGMENT


                                                       -X




       Defendant Kelley A. Raphael writes this Response to Plaintiffs Brief in Opposition to

Application to Vacate Default Judgment:

                                        INTRODUCTION


       I do not want to be repetitive. I only want to respond to some of the comments made in

plaintiffs counsel's affidavit and Plaintiffs Brief in Opposition to Application to Vacate Default

Judgment. Most of what plaintiffs counsel says in plaintiffs opposition is what I hope to be able

to address ifthe judgment is vacated. While I do not want to be repetitive, I do not want to risk the

judgment not being vacated because I have not responded to plaintiffs opposition.

       I.      Plaintiffs counsel states I entered into a loan agreement with plaintiff and

personally guaranteed the loan. That remains to be determined. As I mentioned in my "order to

show cause" letter dated February 4, 2019, my husband, Wendells Raphael, did a lot of things

without my knowledge or consent, including signing my name to documents. Upon looking at the

loan agreements mentioned by plaintiffs counsel, I am positive that I did not sign the Aggregate

Advance Limit Amendment for $300,000 or the Aggregate Advance Limit Amendment for

$450,000. To be honest,I am not sure about the documents signed on 1/22/2015. Those signatures
look similar to mine, including the Aggregate Advance Limit of $150,000.1 cannot definitively

say that those signatures are or are not mine.

        2.     Plaintiff coimsel also states that I was represented by counsel. If that is true, I had

no knowledge ofthat. I did not hire, pay, or even meet an attomey by the name Shaim M. Malone,

Esq. Again, Wendells Raphael did things I had no knowledge of. This would be another example

ofthat. I only heard about attomey Malone through an attomey I met with for a consultation. When

I met with this attomey(who I'm not naming since I have not hired him), he told me that at one

time there was an attomey on the case but that the attomey withdrew himself because of lack of

payment. This consultation attomey even said that Malone admitted in his withdrawal document

that he had never met me. I do not have a copy of the withdrawal affidavit. I could try to get it

from the Pro Se Clerk or the attomey I conferred with to attach to this Response.

        3.     Plaintiff counsel states that I did not dispute the loan. I did not appear at all for the

reasons listed in my order to show case letter dated February 4,2019.1 would like the opportunity

to do so on my behalfifthe defaultjudgment is vacated. I do not know what Wendells Raphael or

attomey Malone agreed to. I was not privy to any such discussion(s). Since Wendells Raphael

hired him and consulted with him, why would he claim forgery? He was the forger. I would love

to see attomey Malone's affidavit. I find it hard to believe that he would say he never met me in

one place and then say I was "uncommunicative" and "uncooperative" in another. He was

obviously referring to Wendells Raphael in this regard.(I note that plaintiffs counsel mentions

portions of Malone's affidavit but does not mention that Malone said he never met me.)

       4.      Plaintiff counsel states that I received a subpoena to appear. I do not believe I ever

received a subpoena to appear for a deposition in this case. Counsel may have sent it, but I never

received it. This is the risk of using a last known address rather than a current mailing address.




                                                 -2-
        5.     Plaintiffs counsel states that to date defendants have failed to comply with the

Order for Possession. I did not operate the business and know nothing about the location of any
cars, or an Order for Possession for that matter. If I knew where any vehicles were, I would

certainly blow the whistle. I have not "declined to tell her where the vehicles are." I have no clue

where they are. At the direction of plaintiffs counsel (she called me directly after receiving my

2/4/2019 letter from the Court),I reached out to Wendells Raphael and relayed plaintiffs counsel's

message that if cars were returned the problem would go away. His response was that the sheriff

came to the offices and his mother's address and repossessed the vehicles.

       6.      Plaintiffs counsel states that plaintiffs collateral vehicles are most likely rented or

leased to third parties and defendants are enjoying the stream ofincome from the rental vehicles.

Believe me,I am not enjoying anything. I never even took a salary from the business. I was only

a CEO on paper. I have a 9-5 to go to every day. I am a fulltime secretary and that is the salary I

live on. I did not operate the business. I did not form the corporation. Wendells Raphael did. He is

the one who chose the title CEO. The actions of one man has turned my stable life upside down,

from stable to chaotic. I have been hurt financially, not helped. I do not even own a nice car. I

drive an 11-year-old vehicle that currently takes me to the LIRR station and back, a drive that is

about five minutes each way. I do not believe in burdening myself with high car notes. I never

have. That is the way I have lived my life, yet I am being pursued for hundreds of thousands of

dollars for cars. Plaintiffs covmsel wants to make me out to be a villain, but that does not make it

a fact. The facts will prove otherwise. Plaintiffs counsel also wants to make me out to be dishonest.

I certainly am not that. I used language such as "including the docmnents that formed the basis of

plaintiffs case" because I was not sure I knew of all the documents. I was not trying to be

misleading. I have been very forthcoming.




                                                -3-
        7.      Plaintiffs counsel is right that I use no legal authority, but I would think service to

a current address would be a legal principal. My default was not willful. My life has been a

whirlwind since May of 2016.1 have been fighting to get my life back ever since. First I fought
with Wendells Raphael,the person who got me into this mess. Upon seeing no results,I have been

trying to get my life back in order on a limited budget oftime and money.

        8.     Plaintiffs cotmsel states that a lay person can see that the signature on the letter to

the court corresponds with the signed, witnessed and notarized documents that form the basis of

the loan agreements. Please do take my signature from my 2/4/2019 letter and compare it to all of

the signatures on all of the documents. As I mentioned above, you will see that the 1/22/2015

signatures are close and questionable and that the later signatures are obviously not mine. What

gives me pause about the 1/22/2015 docxaments are the date of the notarization. If thd documents

were signed on 1/22/2015, why is the notarization date 2/24/2015? Also,the two later documents

were not even notarized although there is a place for a notarization. How did they pull that off?

       9.      Plaintiffs coimsel states the reason she used my Queens,New York address. 1 also

see a letter in my papers where they send mail to me at my mother-in-law's Lenox address. The

fact still stands that these are not my mailing addresses and 1 would not get mail for either ofthese

addresses in a timely fashion. Other Autosource 1 creditors have found me in Hewlett at my current

mailing address and 1 have been dealing with these matters. 1 would like the opportunity to do so

with this case as well now that my address is in plaintiffs coimsel's file.

       10.     Plaintiffs coimsel states that it was not until plaintiffrecently recorded its docketed

judgment against my real property in Queens, New York that 1 suddenly decided to act. 1 did not

even know that there was a judgment against the Queens address. This is my first knowledge of

that. How would 1 know that? 1 never received anything to that effect at any address to my




                                                 -4-
knowledge. The only reason I am responding now is because I received the Judgment itself.

Although the Judgment is dated in September of2018,1 did not get it until January of2019 and I

submitted the letter in early February of 2019. Again,just because plaintiff coimsel thinks it and

says it that does not make it fact. One of the hardest things about this whole ordeal is that I am

being demonized when I am a victim here. I lived my life to deserve the opposite ofthat. I pay my

bills on time. I live within my means. Nevertheless, here I am being sought after for close to

$300,000.

        11.    Plaintiffs counsel said that I can pursue my husband for $300,000. So can plaintiff

I see an affidavit where he signed as president. But as I told plaintiffs counsel when she called me

earlier this month, Wendells Raphael was deported to Haiti. He was not deported for his actions

related to Autosource I, or perhaps he was indirectly. To be clear, there are many things I have

learned about Wendells' actions, and they have been difficult to hear. It started with that first call

from a bill collector in May of 2016. More recently, and the worst of which, was learning that

Wendells had created a driver's license with my name and his picture. I learned this from an ADA

in October of 2018 who quickly realized that I was clueless of Wendells' actions. I had another

matter where I was accused ofguaranteeing a loan with the Small Business Administration. I knew

I never signed any SBA documents. The SBA had me come into their offices and sign my name

forty times as well as provide four existing documents with my signature. They ultimately forgave

the debt.(Decision attached as Exhibit A.)I know this is a different matter, but my point here is

that I am a victim offorgery and ID theft.

       12.     Yes,I rely on the mercy ofthe Court. I also rely on the fact that plaintiffs counsel

served me at a former mailing address and the fact that some ofthe signatures(and notarization)

are questionable while others are definitely not mine. What keeps me hopeful in spite ofmy current




                                                -5-
circumstances is this: if one person ean turn your life upside down, another can come and turn it

right-side up. Wendells Raphael upset a lot of lives, but if trouble can come just like that, so can

help.

        Thank you for your time and consideration in this matter. I have been repetitive when I did

not want to be, and I have said more than I intended. I close by requesting onee again that the

default judgment be vacated.

Dated: New York, New York                          Respectfully submitted,
        February 20,2019


                                                   By:
                                                         k^ley      Raphael, Pro Se
Sworn to before me this
20th day of February, 2019




                  S'.a;o Of Nja Vbrk
            No.01*^462*^
EXHIBIT A
l,v5Ps/
                           U.S.Small Business Administration
                                     Washington,D.C.20416




  KelleyA. Raphael
  1517 Broadway
  Hewlett, NY 11557-1427

 Re:       U.S. Small Business Administration Loan # 7148585010
           Administrative Wage Garnishment Decision

                         GARNISHMENT HEARING DECISION

 On April 21, 2017 the Department of the Treasury proposed to collect money it
 claimed you owed the United States Small Business Administration (SBA)
 through wage garnishment. You objected because you claimed you did not owe
 the debt. More specifically, you claimed that your signatures on the debt
 instruments were forged. You have asked me to make a careful, independent
 review of your account. I have done so, and based on the information you have
 given me, as well as information supplied by the SBA and the Federal
 Government generally, 1 have decided that you do not owe the debt to SBA.
 Therefore, wage garnishment may not go forward.

 13 C.F.R. § 140.11{1)(8) provides;

          Burden ofProof(i) The SBA wiU have the burden of going forward to
          prove the existence or amount of the debt.

       (ii) Thereafter, if you dispute the existence or amount of the debt,
          you must establish by a preponderance of the evidence that no debt
       exists or that the amount of the debt is incorrect. In addition, you
       may present evidence that the terms of the repayment schedule are
       unlawful, would cause you a financial hardship, or that collection of
       the debt may not be pursued due to

 Evidence in the file shows that on or about October 29, 2014, Autosource, Inc.
 entered into an SBA-guaranteed $50,000 revolving term Note in favor of
 Citizens Bank. This Note appears to be signed by you as President. The file also
 contains a personal guarantee of the Note, which also appears to be signed by
 you. I have attached a copy of the Note as Exhibit # 1 and the guarantee as
 Exhibit # 2. This evidence is sufficient to allow SBA to meet its burden under
 13 C.F.R. § 140.11(f)(8)(i) of going forward to prove the existence of the debt.
 The burden then falls on you to show, by the preponderance of the evidence,
 that you do not owe the debt.

                                           ^                                   1
                               Recyefeig          m    Pmm
To that end, you have claimed that someone forged your signatures on the loan
agreements. In a letter to the Department of the Treasury, Bureau of Fiscal
Service, dated July 18, 2017, you stated:

      I had no knowledge of this loan. There are some transactions that
      were completed with my knowledge and some without. It is my
      understanding that this particular loan was transacted without my
      knowledge. My husband operates the business and, unfortunately,
      he is not the bets communicator...I am now paying $882.40 a
       month towardQ repaying business debt that I did not incur....

To determine more definitively whether the signatures on the loan instruments
were yours, I asked you to submit original samples of your handwriting. In
response, you submitted a Flexible Benefits Plan Authorization and an
Acknowledgment of Performance Review bearing your original signatures. I
also asked you to sign forty documents in the presence of Susan Ulicny, Esq.,
an attorney in SBA's New York City District Office, who would countersign. You
did so. I sent your samples, along with the original Note and guarantee, a Form
1120, a Secretary's Certificate, an automatic payment authorization, a
disbursement authorization, a loan and security agreement, a fee disclosure
form and compensation agreement, and a borrower's certification to the U.S.
Secret Service Office of Investigations Forensic Service Division. All of these
documents purported to have your signature on them.

The Secret Service sent back a report which said, in pertinent part:
      With the available exhibits, there are indications that Kelley
      Andree Raphael (SI) may not have written the Kelley A.
      Raphael/Kelley Andree Raphael signatures on Exhibits Q1 through
      Qll. The evidence, however, is far from conclusive

I have attached this report as Exhibit # 2.

Although the evidence is not conclusive, it need not be, since your obligation is
to show that you do not owe the debt only by the preponderance of the
evidence. The indications that the Secret Service found that you did not sign
the debt instruments - or anything else in the lender's file - tip the balance in
favor of a conclusion that you do not owe the debt, and I so find and conclude.

Therefore wage garnishment may not go forward.

I have returned your writing samples in a separate file included in this
envelope.

Reconsideration: You may seek judicial review in Federal District Court.
Legal Protection From Employer Adverse Action: Your employer may not
discharge you from emplo3nnent, nor take disciplinary steps against you, as a
result of an AWG Order, Nor can a prospective employer refuse to employ you
as a result of this action. If any such actions for such reasons are taken
against you, you should seek legal counsel as to your rights against your
employer.

Limitation of Scope of Decision: This determination affects only the debt
described in the notice of garnishment, and is totally separate from any notice
of proposed Federal pajmient offset or garnishment which you may have
received from any other Agency.

Pursuant to 13 C.F.R. § 140.11(f)(12), this is the final agency decision for
purposes of judicial review under the Administrative Procedures Act (5 U.S.C.
701 etseq.)

Executed this 12^ day of April, 2018.


T.C. Treanor
Administrative Wage Garnishment Hearing Officer
Room 7221
409 3rd Street SW
Washington, DC 20416

c. Administrative Wage Garnishment Liaison
P.O. Box 830794
Birmingham, AL 35283-0794
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                    X
AUTOMOTIVE FINANCE CORPORATION,

                                 Plaintiff,             16-CV-2027(CBA)(SMG)

          V.                                            AFFIDAVIT OF SERVICE

KELLEY ANDREE RAPHAEL
and AUTOSOURCE I, INC.,

                                 Defendants.


                                                   -X



          KELLEY A. RAPHAEL,declares that I have served a copy of the Response to

Opposition to Order to Show Cause to Vacate Default Judgment by Certified and Regular Mail
on February 20, 2019 to DONNA L. THOMPSON,attorney for plaintiff, 442 Retford Avenue,

Staten Island, NY 10312-6108.

Dated: New York, New York
       February 20,2019




                                                          Y A. RAPHAFZ,pro se

Sworn to before me this
20th day of February, 2019



Notary Public


NWMfEN M H^iNN LOVtNGER
 Notary        fije of Nta ^rk
      «liXOtMC4t8<l206
